In re State Farm Mutual Automobile Insurance Company; Warner, Bernell et al.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div F, No. 236,954; to the Court of Appeal, Third Circuit, No. CW 14-00030.
Granted. It is well settled that the right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against a waiver, loss, or forfeiture thereof. State v. Walker, 95-0185 (La.6/30/95), 658 So.2d 190, 192. The record of the instant case reflects relator made a timely request for jury trial upon learning the value of plaintiffs’ claims exceeded the jury trial threshold. Accordingly, the judgment of the district court *1168striking the jury trial is reversed. Case remanded to the district court for further proceedings.
CLARK and HUGHES, JJ., would deny.